DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 3/12/21, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of item 60 of Giziewicz et al. (U.S. PG Pub. # 2017/0363821 A1) as the circuit board.

Allowable Subject Matter
Claims 2 – 4, 6 – 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 2 – 4, 6 – 10, 12 and 14:
The prior art of record, taken alone or in combination, fails to disclose or render obvious a cable assembly comprising, among other things, wherein the circuitry further comprises at least one first light-emitting diode (LED) for emitting a first visible light to the at least one second fiber wire. The closest relevant prior art of record, Giziewicz et al. (U.S. PG Pub. # 2017/0363821 A1), teaches using laser diodes (53) to transmit signals to fibers (30,31) not light emitting diodes as claimed. 
Re claims 15 – 17:
The allowable subject matter of claim 2 has been placed into independent form. 

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giziewicz et al. (U.S. PG Pub. # 2017/0363821 A1).
In Re claim 1, ‘821 teaches a cable assembly, comprising: a cable, comprising at least one first fiber wire (30) and a first un-pluggable fiber connector (25,26, right, fig. 13) connected to the at least one first fiber wire; and a first connector, comprising: a first interface (3), for .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giziewicz et al. (U.S. PG Pub. # 2017/0363821 A1).
In Re claim 5, ‘821 teaches a circuit board (60) of claim 1, but is silent to the circuit board being a printed circuit board. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circuit board 60 of 
 
In Re claim 11, ‘821 teaches the assembly of claim 1 and that the connector plug 3 can be any plug couplable to an electric terminal such as for displays (par. 0032), but is silent to the first connector conforms to a standard HDMI connector.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the connector plug of ’821 to conform with a standard HDMI connector so as to allow for connection with HMDI conforming plugs as HDMI is commonly used for displays thus allowing for a more robust cable assembly as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 13, ‘821 teaches the assembly of claim 1 but is silent to the cable comprising a metal wire. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use metal wire in the cable of ‘821 as metal wire allows for a strength member to make a stronger cable, an insulator that wraps around an optical fiber to shield from EMI or to use between adjacent optical fibers to shield from crosstalk between the adjacent optical fibers as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHAD H SMITH/Primary Examiner, Art Unit 2874